IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JAMES C. HOWARD,

Plaintiff,
V. Civil Action No. 3:19CV259
B.J. ROBERTS,

Defendant.

MEMORANDUM OPINION

By Memorandum Order entered on April 22, 2019, the Court conditionally docketed
Plaintiff's action. At that time, the Court warned Plaintiff that he must keep the Court informed
as to his current address. On October 24, 2019, the United States Postal Service returned an
October 9, 2019 Memorandum Order to the Court marked, “RETURN TO SENDER” and “NO
LONGER AT THIS ADDRESS.” Since that date, Plaintiff has not contacted the Court to provide
a current address. Plaintiff’s failure to contact the Court and provide a current address indicates
his lack of interest in prosecuting this action. See Fed. R. Civ. P. 41(b). Accordingly, the action
will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

 

 

isi ] :
John A. Gibney, Jr. d,
Date: 24 0 Are, 2017 United States District Judge

 

 

 

Richmond, Virginia
